Citation Nr: 0010661	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied entitlement to service connection for 
PTSD and determined that a 20 percent evaluation was 
warranted for diabetes mellitus.

In March 1999, the veteran requested consideration for 
unemployability benefits due to PTSD.  A review of the record 
reflects that this issue has not been addressed; therefore, 
it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The competent medical evidence of record reflects the 
veteran's diabetes mellitus requires insulin, an oral 
hypoglycemic agent, and a restricted diet, without competent 
medical evidence of any regulation of activities.

3.  Competent medical evidence of a nexus between PTSD and an 
incident of service has not been presented.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1999).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect the veteran received 
numerous citations and awards, including the Humanitarian 
Service Medal, a Joint Service Commendation, three Air Force 
Commendation Medals, and the Outstanding Unit Award.

Service medical records mental health treatment for 
depression.  Upon retirement examination dated in January 
1994, the examiner noted non-insulin dependent diabetes 
mellitus, carpal tunnel syndrome, corrected vision, and 
elevated cholesterol.   

An October 1995 VA social and industrial survey reflects the 
veteran complained of feeling tearful and experiencing panic 
attacks.  The veteran reported being sexually molested by her 
natural father and her stepfather.  It was also noted that 
she was not currently taking any type of psychotropic 
medication because she could not afford Prozac.  She 
described her entire military career as stressful.  

Upon VA mental examination dated in January 1996, the 
examiner noted that no records were available for review at 
the time of the examination.  The veteran reported difficulty 
sleeping, decreased energy, and lack of appetite.  She also 
reported that her memory and concentration were poor.  The 
examiner noted the veteran's though processes were 
sequential, pertinent, and relevant.  Her thought content 
showed no evidence of delusions, obsessions, or compulsions.  
She denied hallucinations.  The examiner also noted the 
veteran had a general fund of information appropriate to her 
life experience and formal education.  Following 
psychological testing, the examiner opined the veteran 
warranted a diagnosis of major depressive disorder.  A global 
assessment of functioning (GAF) score of 55, indicative of 
moderate to serious symptoms and moderate to serious 
impairment in social and occupational functioning, was noted.  

Relevant VA outpatient treatment records dated from October 
1995 to September 1996 reflect mental health treatment and 
impressions of depression.  It was noted that many of the 
treatments focused on childhood sexual and physical abuse and 
the veteran's inability to have feelings.  Treatment for 
diabetes management was also noted.  In January 1996, some 
bloating and lower extremity edema was noted.  A February 
1996 record reflects the veteran began taking an oral 
hyperglycemic agent two months earlier.  The veteran 
complained of fatigue.  Clinical records dated in June 1996 
reflect an assessment of a history of diabetes mellitus 
without retinopathy.  

In a March 1996 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for diabetes 
mellitus, evaluated as 10 percent disabling, effective from 
May 1, 1994.  The RO also granted entitlement to service 
connection for a major depressive disorder.

VA outpatient treatment records dated from October 1996 to 
November 1996 reflect continued mental health treatment.

VA outpatient treatment records dated from January 1997 to 
June 1997 reflect treatment for recurrent sinusitis, diabetic 
care management, pain in the legs, and bronchitis.  Continued 
mental health treatment for depression was also noted.  A 
December 1996 VA clinical record notes the veteran was having 
increased memories of childhood sexual abuse at the hands of 
her father and an impression of worsening depression symptoms 
and increased PTSD was noted.  A June 1997 clinical record 
notes a history of depression and PTSD and reflects an 
impression of depression and PTSD. 

In a May 1997 rating decision, the RO determined that a 20 
percent evaluation was warranted for diabetes mellitus, 
effective from December 11, 1995.  The RO also denied 
entitlement to service connection for PTSD.

VA outpatient treatment records dated from 1997 to 1999 
reflect treatment for diabetes mellitus with oral 
hypoglycemic agents and insulin, as well as continued mental 
health treatment.  A July 1998 clinical record reflects an 
impression of PTSD and psychosis, not otherwise specified.  

At her January 1999 RO hearing, the veteran testified that 
she took Metformin three times a day for her diabetes 
mellitus as well as a long-acting insulin shot at night.  She 
also testified that she was on a restrictive diet and she was 
too tired for any strenuous occupational or recreational 
activities.  (Transcript, pages 2-3).  The veteran denied any 
weight loss or hospitalizations.  (Transcript, page 3).  She 
did report blurry vision, numbness in the hands, headaches, 
irritability, and pain in her arms, legs, and feet.  She 
stated her doctor told her she had neuropathy.  (Transcript, 
pages 4, 6).  In regard to her claim of entitlement to 
service connection for PTSD, the veteran described her entire 
military career as stressful.  She also reported that during 
service she sought treatment from a military physician for 
depression and he tried to kiss her as she left his office.  
(Transcript, page 19).  The veteran reported that she was 
taking Prozac twice a day.  (Transcript, page 22).  She also 
reported difficulty sleeping, nightmares, and irritability.  
(Transcript, pages 24-25, 28).  The veteran testified that 
she was sexually assaulted on many occasions during her 
military career.  (Transcript, page 26).  

At her January 1999 RO hearing, the veteran submitted a typed 
seven-page statement detailing numerous incidents of sexual 
assault and racial trauma.  She reported at least seven 
incidents of rape or attempted rape during military service.  
The veteran reported the names of several other service 
personnel involved as well as approximate dates.  

Upon VA diabetes mellitus examination dated in March 1999, 
the examiner noted the veteran's current medications included 
insulin and Metformin.  It was noted that the veteran walked 
for 20 minutes once or twice a week.  Upon physical 
examination the examiner noted no abnormalities.  Examination 
of the hands revealed normal strength and normal sensation.  
Intrinsic muscles were intact.  An impression of diabetes 
mellitus with no renal, ocular, or other complications found 
was noted.  

Analysis

I.  Diabetes Mellitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1999), which provides that a 20 percent evaluation 
is warranted for diabetes mellitus requiring insulin and 
restricted diet or an oral hypoglycemic agent and restricted 
diet.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1999).

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

A review of the competent medical evidence of record reflects 
that the veteran's diabetes mellitus currently requires 
insulin, an oral hypoglycemic agent, and a restricted diet.  
Although the veteran has testified that she is too tired to 
do any strenuous activity, the competent medical evidence of 
record does not reflect any regulation of the veteran's 
activities as a result of her diabetes mellitus.  In fact, 
upon VA diabetes mellitus examination dated in March 1999, 
the examiner noted an impression of diabetes mellitus with no 
renal, ocular, or other complications found. 

Thus, the Board concludes that in the absence of competent 
medical evidence of diabetes mellitus requiring regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider plus 
additional complications; the veteran's disability picture 
more nearly approximates to a 20 percent evaluation and an 
evaluation in excess of 20 percent is not warranted for the 
veteran's diabetes mellitus.  

II.  PTSD

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  

In order to establish entitlement to service connection for 
PTSD, three requisite elements of eligibility must be met.  
The three elements are as follows:  (1) A current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
328 (1997).

A careful review of the evidence of record reflects that 
although impressions of PTSD have been noted in the veteran's 
medical records, the record is silent for competent medical 
evidence of a link between PTSD and an incident of service.  
The mental health treatment records reflect treatment focused 
on childhood sexual and physical abuse.  The veteran's 
contentions that she suffers from PTSD caused by her claimed 
in-service stressors are not supported by any medical 
opinions of record.  As stated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reveal that the veteran 
possesses any medical expertise.  Thus, her lay medical 
assertions to the effect that the alleged in-service 
stressors caused or substantially or materially contributed 
to the veteran's PTSD have no probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence of a nexus between PTSD and the 
claimed in-service stressors, the veteran's claim is not well 
grounded and must be denied.  See Patton v. West, 12 Vet. 
App. 272, 277 (1999).
 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to service connection for PTSD is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


- 9 -


